Citation Nr: 0329026	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  03-26 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for exposure to 
asbestos.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from November 1943 to 
April 1946.  He had Naval service in the Pacific during World 
War II, and was awarded the Asia Pacific Campaign Medal and 
Philippine Liberation Medal with multiple campaign stars.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon, which denied service connection for 
hearing loss, tinnitus, and exposure to asbestos.  


REMAND

The veteran had documented combat Naval service in the 
Pacific during World War II, and is shown to have served as a 
motor machinist's mate aboard two ships.  Hearing loss (and 
complaints of tinnitus) is first documented by objective 
medical evidence in 2002, decades after service, and these 
disabilities were not noted in the service medical records.  
However, the service separation examination did not include 
audiometric testing.  While the representative has indicated 
that the veteran's service medical records are "fire 
related" this does not appear to be the case.  

The 2002 VA treatment records note significant bilateral 
sensorineural hearing loss with fair word recognition, and 
attributed these findings to both noise exposure and 
presbycusis (age).  The veteran's documented Naval service 
would support his complaint of significant noise exposure 
during such service, although the VA medical records also 
appear to refer to post-service occupational noise exposure 
(such as from operating a fork lift).  38 U.S.C.A. 
§ 1154(b)(West 2002) provides that lay evidence of in-service 
incurrence or aggravation of a disease or injury shall be 
accepted if consistent with the circumstances, conditions, or 
hardships of combat service, notwithstanding the lack of 
official record of such incurrence or aggravation during 
service.  

In an October 2003 written statement, the veteran's 
representative requested a VA examination for the veteran.  
Considering the evidence on file and the provisions of 
38 U.S.C.A. § 1154(b), the Board concludes that the veteran 
should be provided a VA examination with a request for 
opinion in accordance with 38 U.S.C.A. § 5103A(d)(2) with 
respect to his claims for service connection for hearing loss 
and tinnitus.  

Additionally, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.§ 5103(b)(1).  The Court made a conclusion similar 
to the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  In 
PVA, the Court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the one-year statutory period 
provided for response.  Therefore, because this case is being 
remanded for additional development, the RO must take this 
opportunity to inform the veteran of the requisite time 
allowed to respond to a Veterans Assistance Claims Act (VCAA) 
notice.  

For these reasons, the case is REMANDED for the following:  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  In such notice, the RO 
may again notify the veteran that service 
connection is awarded for identifiable 
disease or injury, and not simply claimed 
exposure to asbestos alone.  


2.  The RO should request the veteran to 
provide a detailed, chronological 
statement of his post-service employment, 
which includes a description of the 
duties he performed at each job, from 
service separation forward.  He should 
also list any hobbies that he had after 
service that exposed him to loud noise.  
He should otherwise be asked to indicate 
whether he was ever provided any 
examinations for such employment or any 
treatment for job related injuries of any 
kind.  He should be provided medical 
release forms to be properly completed 
for each employer he identifies that 
provided him any physical examination(s) 
or treatment; and also for any other 
private examinations or treatment he may 
have received for hearing loss or 
tinnitus (or any residual of exposure to 
asbestos) at any time from service 
separation until present.  The RO should 
follow-up to collect any records 
identified.  If any evidence of residuals 
of asbestos exposure is submitted by the 
veteran or obtained in the development 
requested above, the RO should consider 
requesting any indicated VA examination 
(with review of the claims folder) for a 
nexus opinion.  

3.  The RO should then make arrangements 
for the veteran to be afforded a VA 
audiometric examination to determine 
whether he has hearing loss and/or 
tinnitus, and if so, to obtain an opinion 
at to whether it is more, less or equally 
likely that any hearing loss or tinnitus 
shown is causally related to the 
veteran's military service from November 
1943 to April 1946.  The claims folder 
must be provided to the examiner for 
review, and the examination report must 
state that the claims folder was 
available and reviewed in conjunction 
with the examination.  The examiner's 
attention is directed to the physical 
examination for separation from service, 
the history of the veteran's post-service 
employment, and all other evidence on 
file.  A statement of reasons for the 
opinion provided is essential.  

4.  After completing the above 
development, the RO should review the VA 
audiometric examination report for 
completeness and return it for any 
corrective action necessary.  Thereafter, 
the RO should again address the veteran's 
claims and, if the benefits sought on 
appeal are not allowed, issue him and the 
representative a supplemental statement 
of the case which includes a discussion 
of compliance with VCAA.  The appellant 
and representative must be provided an 
opportunity to respond, and the case 
should thereafter be returned to the 
Board after compliance with appellate 
procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  

